DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 15, 19, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. “Zirconium nitrides deposited by dual ion beam sputtering: physical properties and growth modeling”, Applied Surface Science 150 (1999) 115-124 in view of Lee et al. (U.S. Pat. 6,425,987), Abadias “Stress and preferred orientation in nitride-based PVD coatings” Surface & Coating Technology 202 (2008) 2223-2235 and Guziewicz et al., “Technology of Ultrathin NbN and NbTiN Films for Superconducting Photodetectors”, ACTA PHYSICA POLONICA A, Vol. 120, No. 6-A, pp. A-76-A-79, (2011) and Orgiazzi “Packaging and Characterization of NbN Superconducting Nanowire Single Photon Detectors”, Thesis, 2009.
DEPENDENT CLAIM 1:
Regarding claim 1, Pichon et al. teach a method of making zirconium nitride film by bombarding the substrate with ions consisting of nitrogen ions (pure N2 10 sccm) supplied from an ion beam; and sputtering from a transition metal target using a noble gas as a working gas, wherein the sputtering is performed substantially simultaneously with the bombarding to thereby deposit a transition metal nitride film onto the substrate, wherein the method is performed without applied heat; the ion beam has an energy in a range of about 50 eV to about 400 eV per N2; and the transition metal target comprises a transition metal and/or a transition metal alloy. (See Experimental Details —Nitrogen ion energy 50, 100, 200 eV, substrate temperature RT (room temperature — 25 degrees C), Argon noble gas, Zirconium target; Results and Discussion; Fig. 2; Fig. 3 (a); Fig 4 (b)) With regard to the superconducting property Applicant deposits ZrN and identifies it as superconducting. Pichon et al. deposit ZrN. Since the film ZrN of Pichon et al. is the same material as deposited by Applicant the film of the prior art meets the requirement of superconduction. See MPEP 2112.01 — Composition, Product, Apparatus Claims— II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES- “Products of identical chemical composition cannot have mutually exclusive properties.” in re Spade, O11 F.2d 705, 708, 15 USPQ2d 1655, 1558 (Fed. Cir. 199). A chemical composition and its properties are inseparable. Therefore, 4 the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. id (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed for support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
The difference between Pichon et al. and the claims is that (1) magnetron sputtering is not discussed, (2) the presence of non-reactive working gas is not discussed, (3) wherein the energy density of the sputtering is about 10 W/in2 to about 50 W/in2 is not discussed, (4) whether or not ZrN is superconducting is not discussed and (5) the superconducting transition metal nitride film is substantially uniform in one or more of a crystal structure and crystal orientation is not discussed.
Difference (1):
Pichon et al. teach utilizing ion beam sputtering for nitride film deposition. (See Pichon et al. discussed above) Lee et al. teach utilizing one of "electron beam evaporation", "DC or RF magnetron sputtering”, or “ion beam sputtering”, etc. in collaboration with an ion source to hit at the growing thin film with its ion beam. (Column 3 lines 9-13) Therefore, it would have been obvious to one of ordinary skill in the art to have replace the ion beam sputtering of Pichon et al. with the magnetron sputtering of Lee et al. because Lee et al. recognize the equivalence of magnetron sputtering and ion beam sputtering.
Difference (2):
Regarding the presence of non-reactive working gas, Pichon et al. teach utilizing argon which would be present inherently as a working gas in the chamber. (See Pichon et al. discussed above)
Difference (3):
At the outset it has been established from Abadias that ZrN is superconductive up to 18K. Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films. The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K. In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film. To produce that film you would replace the metal Zr target with a Nb metal target for the production of the nitride superconductor film. 
Guziewicz et al. teach sputtering at an energy density of about 50 W/in’. (Page A-76 - 3 inch diameter Nb target at 220 W — 31 W/in2 is “about” 50W/in2).
Difference (4):
Abadias recognize that ZrN is in fact superconducting up to 18K. (See Introduction)
The motivation for utilizing the features of Lee et al. is that it allows for controlling the properties of the film for example refractive index. (See Abstract)

Difference (5):
At the outset it has been established from Abadias that ZrN is superconductive up to 18K. Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films. The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K. In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film. To produce that film you would replace the metal Zr target with a Nb metal target for the production of the nitride superconductor film. 
Regarding the superconducting transition metal nitride film being substantially uniform in one or more of a crystal structure and crystal orientation, Orgiazzi teaches that film uniformity is dependent on pressure and source size.  (Page 11) The substrate and growth conditions effect the crystal structure and crystal orientation.  NbN with the δ phase is grown at room temperature.  (Pages 10-12; Fig. 2-7).
The motivation for utilizing the features of Lee et al. is that it allows for controlling the properties of the film for example refractive index. (See Abstract)
The motivation for utilizing the features of Abadias is that it allows for producing superconductor films.  (Page 2223)
The motivation for utilizing the features of Guziewicz et al. is that it allows for forming superconducting films. (Page A-76)
The motivation for utilizing the features of Orgiazzi is that it allows for producing films with uniform in crystal structure or crystal orientation.  (Pages 10-12)

DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the transition metal target comprises one or more of Nb, Mo, Ta, W, Hf, Zr, alloys thereof, and combinations thereof.
Regarding claim 2, Pichon et al. teach wherein the metal target is zirconium. (See Experimental Details)   Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films. The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K. In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film. To produce that film you would replace the metal Zr target with a Nb metal target for the production of the nitride superconductor film. 
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the temperature during the process is less than 60 °C.
Regarding claim 15, Pichon et al. teach wherein the temperature during the process is less than 60 degrees C. (See Experimental Details; Fig 2 — RT (25 degrees C))  Furthermore Orgiazzi teaches the substrate and growth conditions effect the crystal structure and crystal orientation.  NbN with the δ phase is grown at room temperature.  (Pages 10-12; Fig. 2-7).
DEPENDENT CLAIM 19:
The difference not yet discussed is wherein the transition metal target is angled about 0° to about 90° relative to the substrate.
Regarding claim 19, Pichon et al. teach wherein the transition metal target is angled about 0° to about 90° relative to the substrate. (Experimental Details — target and substrate holder face each other. i.e. 0 degrees)
DEPENDENT CLAIM 22:
The difference not yet discussed is wherein the sputtering gas is one or more of argon, neon, xenon, and krypton.
Regarding claim 22, Pichon et al. teach wherein the sputtering gas is one or more of argon, neon, xenon, and krypton. (Experimental Details — Argon)
DEPENDENT CLAIM 23:
The difference not yet discussed is wherein the substrate is non-epitaxial.
Regarding claim 23, Pichon et al. teach wherein the substrate is amorphous quartz. (Experimental Details)
Therefore, it would have been obvious to one of ordinary skill in the art to modified Pichon et al. by utilizing the features of Lee et al., Abadias and Guziewicz et al. because it allows for depositing superconducting nitrides with controlled film properties.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon in view of Lee et al., Abadias and Guziewicz et al. and Orgiazzi as applied to claims 1, 2, 15, 19, 22, 23 above, and further in view of Michaluk et al. (U.S. PGPUB. 2002/0072475 Al).
DEPENDENT CLAIM 3:
At the outset it has been established from Abadias that ZrN is superconductive up to 18K. Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films. The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K. In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film. To produce that film you would replace the metal Zr target with a Nb metal target for the production of the nitride superconductor film.
The difference not yet discussed is wherein the sputtering target is Nb having a purity of 99.9999%.
Regarding claim 3, Michaluk et al. teach utilizing a sputtering target of Nb having a purity of 99.9999%,. (Paragraph 0027, 0029)
The motivation for utilizing the features of Michaluk et al. is that it allows for producing electrical components with low contamination. (Paragraph 0003)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Michaluk et al. because it allows for producing electrical components with low contamination.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. in view of Lee et al., Abadias and Guziewicz et al. and Orgiazzi as applied to claims 1, 2, 15, 19, 22, 23 above, and further in view of Track et al. “Dual Ion-Beam Deposition of Superconducting NbN Films”, Advances in Cryogenic Engineering Materials, New York, 1986, pp. 635-641.
DEPENDENT CLAIM 18:
At the outset it has been established from Abadias that ZrN is superconductive up to 18K. Furthermore from Abadias one of ordinary skill in the art understands that the various metals of Ti, Zr, Hf, Nb are equivalent metals for producing nitride superconducting films. The metals can therefore be substituted for each other as they are considered to be equivalent for producing superconducting films up to 18K. In other words one of ordinary skill in the art can replace the Zr in Pichon et al. with Nb to producing an equivalent superconducting film. To produce that film you would replace the metal Zr target with a Nb metal target for the production of the nitride superconductor film.
The difference not yet discussed is wherein the sputtering target is spaced about 1 inches to about 10 inches from the substrate.
Regarding claim 18, Track et al. teach wherein the sputtering target is spaced about 1 inches to about 10 inches from the substrate. (Page 636 - about 15 cm)
The motivation for utilizing the features of Track et al. is that it allows for preparing NbN superconducting films. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Track et al. because it allows for preparing NbN superconducting films.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carcia et al. (U.S. PGPUB. 2002/0197509 A1) in view of Lee et al. (U.S. Pat. 6,425,987), Sharma et al. “X- ray photoelectron spectroscopy studies on AIN thin films grown by ion beam sputtering in reactive assistance of N+/N2+ions: Substrate temperature induced compositional variations”, Thin Solid Films 636 (2017) pp. 626-633 and Guziewicz et al., “Technology of Ultrathin NbN and NbTiN Films for Superconducting Photodetectors”, ACTA PHYSICA POLONICA A, Vol. 120, No. 6-A, pp. A-76-A-79, (2011)
INDEPENDENT CLAIM 4:
	Regarding claim 4, Carcia et al. teach making a layered thin film comprising a first layer and second layer.  (Claims 1-7 – at least one layer of optically transmitting material and at least one layer of layer of optically absorbing material)  Carcia et al. teach forming the multilayer films by depositing from two different targets and treating with an ion beam.  The system is closed.  There is no intentional heating of the substrate during the depositing thus the deposition occurs at ambient temperature.  Nitrogen or oxygen or combination can be used.  The metal sputtering target can include aluminum or Group IIIB, IVB, VB (i.e. Nb), VIB.  The deposition gun operates from such that the bombarding ions have an energy of  200 eV to 10KeV.  The assist gun operates such that the ions have an energy less then the energy of the deposition gun.  (i.e. less than 200 eV to 10KeV).  (Paragraphs 0029-0042; Examples; Fig. 1)

    PNG
    media_image1.png
    419
    537
    media_image1.png
    Greyscale

Carcia et al. apparatus produces multilayers.  Examples of TiO2/SiO2 are given.  However other materials are contemplated from claims 4, 5 for example and Group VB (i.e. Nb) is included.
	The difference between Carcia et al. and claim 4 is that magnetron sputtering is not discussed (Claim 4), the temperature is not specifically discussed (Claim 4), the ion beam energy is not specifically discussed (Claim 4), the energy density is not discussed (Claim 4).
Regarding the magnetron sputtering, Carcia et al. teach utilizing ion beam sputtering for nitride film deposition. (See Carcia et al. discussed above) Lee et al. teach utilizing one of "electron beam evaporation", "DC or RF magnetron sputtering”, or “ion beam sputtering”, etc. in collaboration with an ion source to hit at the growing thin film with its ion beam. (Column 3 lines 9-13) Therefore, it would have been obvious to one of ordinary skill in the art to have replace the ion beam sputtering of Carcia et al. with the magnetron sputtering of Lee et al. because Lee et al. recognize the equivalence of magnetron sputtering and ion beam sputtering for depositing.
Regarding the temperature of the substrate (Claim 4), Sharma et al. teach a method of making a thin film, comprising: bombarding a substrate with first ions supplied from a first ion beam; and sputtering from a first metal sputtering target substantially simultaneously with the bombarding of the first ion beam to deposit a thin film onto the substrate, wherein the bombarding and the sputtering are performed at a temperature less than 60 °C, the first ions consist of nitrogen, oxygen, ammonia, and or any combination thereof; the first ion beam has an energy in a range of 50 eV to 400 eV per ion; and the first metal sputtering target comprises niobium, aluminum, tungsten, iron, alloys thereof or combinations thereof. (See Experimental; Fig. 1 — Metal target Aluminum, Substrate temperature RT (Room Temperature), nitrogen ions, ion beam energy 90 eV)  The temperature of the substrate effects the morphology of the film. (See Figs. 2) 
Regarding the ion beam energy (Claim 4), Carcia et al. teaches the deposition gun operates from such that the bombarding ions have an energy of  200 eV to 10KeV.  The assist gun operates such that the ions have an energy less then the energy of the deposition gun.  (i.e. less than 200 eV to 10KeV).  (Paragraphs 0029-0042; Examples; Fig. 1)  Furthermore Sharma et al. teach utilizing an ion beam energy of 90 eV for reaction.  (See Sharma et al. discussed above)
Regarding the energy density (Claim 4), As discussed above ion beam sputtering and magnetron sputtering is equivalent and can be used in place of one another.  Guziewicz et al. teach sputtering at an energy density of about 50 W/in’. (Page A-76 - 3 inch diameter Nb target at 220 W — 31 W/in2 is “about” 50W/in2).
INDEPENDENT CLAIM 11:
Regarding claim 11, Carcia et al. teach wherein the first ions are nitrogen and the second
ions are oxygen, and the layered structure is a first metal nitride film having a first-metal oxide
film disposed thereon; or wherein the first ions are oxygen and the second ions are nitrogen, and
the layered structure is a first-metal and/or semi-metal oxide film having a first-metal and/or
semi-metal nitride film disposed thereon. (Paragraphs 0031, 0033, 0038, 0039)
The motivation for utilizing the features of Lee et al. is that it allows for controlling the properties of the film for example refractive index. (See Abstract)
The motivation for utilizing the features of Sharma et al. is that it allows for controlling the morphology of the film.  (See Fig. 2)
The motivation for utilizing the features of Guziewicz et al. is that it allows for forming superconducting films. (Page A-76)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Carcia et al. by utilizing the features of Lee et al., Sharma et al. and Guziewicz et al. because it allows for preparing multi-layer films with various properties.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Pichon in view of Lee et al., Abadias and Guziewicz et al. and Orgiazzi as applied to claims 1, 2, 15, 19, 22, 23 above, and further in view of Latz et al. (U.S. Pat. 5,122,252).
INDEPENDENT CLAIM 28:
The difference not yet discussed is wherein the substrate is bombarding with a second ion beam the second ion beams simultaneously with the first ions.
Regarding claim 28, Latz et al. teach bombarding the substrate simultaneously with two ion beams.  (See Abstract; Figs. 1, 2)  One of ordinary skill in the art would modify Pichon with the teachings of Latz et al. because it allows for achieving high deposition rates.  
	The motivation for utilizing Latz et al. is that it allows for achieving high deposition rates.  (Column 1 lines 56-57)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Latz et al. because it allows for achieving high deposition rates.
Claims 26, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon in view of Lee et al., Abadias and Guziewicz et al. and Orgiazzi and Latz et al. as applied to claims 1, 2, 15, 19, 22, 23, 28 above, and further in view of Carcia et al. (U.S. PGPUB. 2002/0197509 A1).
The difference not yet discussed wherein the first ions are nitrogen and the second ions are oxygen, and the thin film is a metal oxynitride.
Carcia et al. suggest utilizing combination of reactive gases from one ion beam. Oxygen and nitrogen is included.  (See Claim 7)  Latz et al. teach that two ion beams can be utilized instead of one ion beam to have reactive gas react with deposited material.  (See Latz discussed above)  
Therefore, it would have been obvious to utilize the features of Carcia et al. because it allows depositing oxynitrides. 
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
In response to the argument that applied heat is required to produce superconducting films, it is argued that Orgiazzi teach depositing at room temperature in order to achieve a superconducting film of NbN.  The NbN with the δ phase is grown at room temperature.  (Pages 10-12; Fig. 2-7).
In response to the argument that there is no reason to substitute magnetron sputtering for ion beam sputtering, it is argued that Lee et al. teach utilizing one of "electron beam evaporation", "DC or RF magnetron sputtering”, or “ion beam sputtering”, etc. in collaboration with an ion source to hit at the growing thin film with its ion beam. (Column 3 lines 9-13)  The reason to substitute magnetron sputtering for ion beam sputtering is that it allows for depositing materials and are equivalent means for depositing films.
	In response to the argument the prior art can not achieve a layered system in a closed system, it is argued as discussed above that Carcia teach forming a layered system in a closed system.
RESPONSE TO DECLARATION:
In response to the argument that applied heat is required to produce superconducting films, it is argued that Orgiazzi teach depositing at room temperature in order to achieve a superconducting film of NbN.  The NbN with the δ phase is grown at room temperature.  (Pages 10-12; Fig. 2-7).
In response to the argument that there is no reason to substitute magnetron sputtering for ion beam sputtering, it is argued that Lee et al. teach utilizing one of "electron beam evaporation", "DC or RF magnetron sputtering”, or “ion beam sputtering”, etc. in collaboration with an ion source to hit at the growing thin film with its ion beam. (Column 3 lines 9-13)  The reason to substitute magnetron sputtering for ion beam sputtering is that it allows for depositing materials and are equivalent means for depositing films.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 3, 2022